09/01/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0082


                                 No. DA 21-0082


 STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

DANIEL HUNTER FLANSBURG,

            Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 45-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including October 25, 2022, within which to prepare, serve, and file its

response brief.




RB                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           September 1 2022